



COURT OF APPEAL FOR ONTARIO

CITATION:
Maftoun v. Banitaba, 2012
    ONCA 786

DATE: 20121116

DOCKET: M41718 (C55634)

Weiler J.A. (In Chambers)

BETWEEN

Zahra Maftoun

Plaintiff (Appellant/Moving Party)

and

Seyed Hassan Banitaba,
    Mahmoud Zargar
and
    Law Society of Upper Canada

Defendants (
Respondents/Responding
    Parties
)

Zahra Maftoun, acting in person

David Quayat, as duty counsel

Hossein Niroomand, for responding party, Seyed Hassan
    Banitaba

Mahmoud Zargar, acting in person

Heard: November 14, 2012

On appeal from the judgment of Justice Leonard Ricchetti
    of the Superior Court of Justice, dated May 22, 2012 and on a motion to remove
    counsel of record.

Weiler
    J.A. (in chambers):

[1]

The appellant, Ms. Maftoun, brings this motion to remove the solicitor
    of record for each of the respondents so that these solicitors will not be able
    to argue the appeal from the dismissal of her action against the respondents.

[2]

The appellant submits that Mr. Niroomand, who represented Mr. Zargar at
    trial, and Mr. Chahal, who similarly represented Mr. Banitaba, have a conflict
    of interest and an interest adverse to that of their clients.  Allowing them to
    continue to represent their clients on the appeal would lead to the possibility
    or probability of mischief.

[3]

She also asserts that the respondents solicitors knowingly took steps
    to mislead the trial judge with the result that the trial judge erred in his
    findings on the key issues of the trial. She may wish to call them as witnesses
    on the appeal.

[4]

The values with which the court is concerned in this motion are: (1) the
    integrity of our system of justice through the maintenance of high standards in
    the legal profession; and (2) the value that a litigant should not be deprived
    of his or her choice of counsel without good cause:
MacDonald Estate v.
    Martin
[1990] 3 S.C.R 1235.
[1]
The test is whether a fair-minded and reasonably informed member of the public
    would conclude that counsels removal is necessary for the proper
    administration of justice:
N.M. Davis Corp. v. Ross
(2012) 110 (O.R.)
    (3d) 196.

[5]

While Ms. Maftoun has made a number of serious allegations, I see
    nothing in the material she has filed that supports them. A number of the
    arguments she makes are related to the grounds of her appeal and are not
    relevant to this motion.

[6]

In addition to the importance of sustaining the value of a partys
    counsel of choice where possible, the removal of counsel for the respondents
    would cause them prejudice. Both respondents speak Farsi as do their counsel.
    Mr. Zargar, who was self-represented today, required and had the assistance of
    an interpreter who speaks Farsi. The importance of being able to communicate in
    the language of ones choice is important as it enables the most full and free
    exchange of information, facilitates the giving of instructions and helps to
    avoid the possibility of miscommunication. While Ms. Maftoun submits that there
    are at least 40 lawyers who speak Farsi in the area, requiring the respondents
    to engage new counsel would mean that they would have to incur increased costs
    because some time would be required for new counsel to familiarize themselves
    with the record at trial. The relationship between a solicitor and his or her
    client is a personal one and it is by no means certain that the respondents
    would have the same level of confidence in new counsel that they have in their
    present counsel.

[7]

Insofar as the appellant submits that she may wish to call counsel as
    witnesses, this is an appeal.  The appeal is on the record and
viva voce
evidence is extremely rare. For the court to hear
viva voce
evidence,
    Ms. Maftoun would have to successfully apply to have fresh evidence admitted
    and explain why the court should hear
viva voce
evidence. That is not
    the situation before me at this time.  A fair-minded and reasonably informed
    member of the public would not conclude that removal of counsel is necessary
    for the proper administration of justice.

[8]

Accordingly, the motion is dismissed.

[9]

I wish to thank Mr. David Quayat who acted as duty counsel for his very
    helpful submissions.

Released:





[1]
The third consideration in
MacDonald
,
    namely, the desirability of permitting reasonable mobility in the legal
    profession, has no relevance to this motion.


